KESSELRING HOLDING CORPORATION 2208 58th Avenue East Bradenton, Florida34203 August 23, 2007 VIA ELECTRONIC SUBMISSION Securities and Exchange Commission 100 F Street Washington, D.C. 20549 Re: Kesselring Holding Corporation Form SB-2 Filed June 20, 2007 File No. 333-143908 Ladies and Gentlemen: We previously filed the above-referenced Form SB-2 registration statement.We hereby request that such registration statement be withdrawn at your earliest convenience.No securities were offered or sold pursuant to this registration statement.We request this withdrawal because the Company intends to pursue the registration of the securities at a later date.Please apply the Company’s filing fee to its account with the SEC.If you have any questions concerning this matter, please contact our attorney, Stephen M. Fleming, Esq., at 212-930-9700. Thank you for your assistance in this matter. Kesselring Holding Corporation By: /s/Douglas P. Badertscher Douglas P. Badertscher CEO
